Citation Nr: 1046223	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  05-27 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome 
of the left wrist.

2.  Entitlement to service connection for irritable bowel 
syndrome to include as being due to chemical exposure.

3.  Entitlement to service connection for a disability of the 
right shoulder to include arthritis.

4.  Entitlement to service connection for a disability of the 
right knee.

5.  Entitlement to service connection for a disability of left 
elbow to include arthritis.

6.  Entitlement to service connection for an acquired psychiatric 
disorder (other than dysthymic disorder with anxiety) to include 
posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had verified active military service in the United 
States Army and United States Army Reserves from July 1983 to 
July 1986, from April 2001 to September 2001 and a period of 
active duty for training from May 1987 to September 1987.    

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Atlanta, Georgia.  
In conjunction with the Veteran's claim, he provided testimony 
before the Board via a videoconference on August 2010.  A 
transcript of that hearing was prepared and has been included in 
the claims folder for review.  


FINDINGS OF FACT

1.  On August 24th, 2010, prior to the promulgation of a decision 
in the appeal, the VA received notification from the Veteran that 
he was withdrawing his appeal on the issue of entitlement to 
service connection for carpal tunnel syndrome of the left wrist.  

2.  On August 24th, 2010, prior to the promulgation of a decision 
in the appeal, the VA received notification from the Veteran that 
he was withdrawing his appeal on the issue of entitlement to 
service connection for irritable bowel syndrome to include as 
being due chemical exposure.  

3.  While in service, the Veteran injured his right shoulder, 
right knee, and left elbow.

4.  The Veteran now suffers from chondromalacia of the right 
knee, right shoulder acromioclavicular joint arthrosis with 
occasional impingement, and left elbow osteoarthritis.

5.  Medical evidence etiologically linking the Veteran's current 
disabilities of the right knee, left elbow, and right shoulder 
has been presented.  

6.  While the Veteran was stationed in South Korea, he was 
stabbed by a Korean national.  

7.  The Veteran now suffers from depression, anxiety, nightmares, 
intrusive thoughts, and recurrent thoughts related to the 
inservice stabbing.

8.  The Veteran has been diagnosed with and treated for PTSD and 
depression.  A private examiner has etiologically linked these 
conditions with the stabbing trauma the Veteran experienced while 
he was on active duty.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran with respect to the issue of entitlement to service 
connection for carpal tunnel syndrome of the left wrist have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).

2.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran with respect to the issue of entitlement to service 
connection for irritable bowel syndrome to include as being due 
to chemical exposure have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2010).

3.  Resolving all reasonable doubt in the Veteran's favor, a 
right shoulder disability to include arthritis was incurred in or 
the result of the Veteran's military service.  38 U.S.C.A. §§ 
1101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

4.  Resolving all reasonable doubt in the Veteran's favor, a 
right knee disability was incurred in or the result of the 
Veteran's military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. § 3.303 (2010).  

5.  Resolving all reasonable doubt in the Veteran's favor, a 
disability of the left elbow to include arthritis was incurred in 
or the result of the Veteran's military service.  38 U.S.C.A. §§ 
1101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  

6.  Resolving all reasonable doubt in the Veteran's favor, PTSD 
and depression was incurred in or caused by the Veteran's 
military service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Issues Withdrawn

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010), the Board may 
dismiss any appeal that fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive Appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  
Withdrawal may be made by the appellant or by his or his 
authorized representative, except that a representative may not 
withdraw a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 C.F.R. 
§ 20.204(c) (2010).

In August 2010, the Veteran testified before the Board that he 
was withdrawing his appeal with respect to the issue involving 
carpal tunnel syndrome of the left wrist and irritable bowel 
syndrome to include as being due to chemical exposure.  As the 
Veteran has withdrawn these appeals, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appellate issues and they are dismissed.

II.  Service Connection

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) must ask the 
claimant to provide any evidence in her or his possession that 
pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction (AOJ) 
has substantially satisfied the duties to notify and assist, as 
required by the VCAA.  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to the 
Veteran proceeding with the remaining issues given the favorable 
nature of the Board's decision with regard to the issue of 
service connection.

The Veteran has come before the VA asking that service connection 
be granted for disabilities of the right knee, left elbow, and 
right shoulder.  He has also requested that service connection 
for an acquired psychiatric disorder to include PTSD and 
depression.  With respect to the disabilities of the knee, elbow, 
and shoulder, he has asserted that these three orthopedic 
conditions began while he was in service.  He contends that the 
knee and elbow conditions are the result of an injury he incurred 
when he drove his bicycle into a concrete revetment.  The Veteran 
also avers that the right shoulder condition was injured not only 
in the bicycle accident but also while he was playing football on 
active duty and when he went on to jump school.  It is claimed by 
the Veteran that he now suffers from residuals in all three 
joints.  

The Veteran has been diagnosed as suffering from PTSD and 
depression.  He maintains that when he was in South Korea, he was 
stabbed by a Korean woman.  He avers that since that stabbing, he 
has experienced repeated nightmares about dying by stabbing.  He 
has further stated that he suffers from depression and flashbacks 
related to the incident.  As such, he asks that service 
connection be also granted for this disability.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 
C.F.R. § 3.303(b) (2010), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the appellant 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the appellant's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the in-
service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which has 
stated that ". . . a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection connotes many factors, but basically, it means 
that the facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service.  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A.  Right Shoulder, Left Elbow, and Right Knee

The Veteran's service treatment records indicate that when he was 
stationed in South Korea in 1984, he rode his bike into a 
concrete revetment.  Upon seeking treatment, the Veteran reported 
that when he went end-over-end from the bicycle onto the ground, 
he hit or injured his left elbow, and also had scrapes to his 
right shoulder, and right knee.  He received treatment and then 
returned to full duty.  The Veteran also reported that he 
suffered an injury to the right shoulder a year before, in 1983, 
while playing football.  In both instances, the Veteran was on 
active duty.  

In conjunction with his claim for benefits, in December 2008, the 
Veteran was examined by a VA doctor.  The physician diagnosed the 
Veteran as suffering from chondromalacia of the right knee, pain 
in the right shoulder with abnormal movement, and left elbow 
epicondylitis.  The examiner further proffered an opinion 
concerning the etiology of the three diagnosed conditions.  He 
found that the three conditions were not the continuation or 
progression of the injuries the Veteran suffered while he was on 
active duty.  In other words, the VA doctor opined that the three 
disabilities were less likely than not related to the injuries 
the Veteran experienced while he was on active duty.

A contrary opinion has been provided by the Veteran.  He has 
provided a private orthopod's opinion, dated August 2010, 
concerning the etiology of the disabilities involving the right 
knee, left elbow, and right shoulder.  It is noted in the 
examination report that the doctor reviewed documentation and the 
Veteran's history.  He then physically examined the Veteran and 
upon the conclusion of the exam, he proffered the following 
diagnoses:  left elbow ulnotrochlear osteoarthritis (mild to 
moderate in severity); right shoulder acromioclavicular joint 
arthrosis with on-and-off secondary impingement; and, 
chondromalacia of the right knee.  The examiner then provided the 
following opinion:

It is my impression that, after careful 
review of this patient's medical history, 
when he was in the military, he sustained 
injuries to his extremities, particular the 
right shoulder, right knee, and left elbow; 
it is my professional, medical opinion that 
his current conditions, arthritis of the 
elbow, chondromalacia of the right knee, 
and AC joint arthritis in the right 
shoulder with secondary impingement are all 
chronic in nature, and more likely than not 
these were caused secondary to his injuries 
sustained when he was in military service.  

The examiner considered the Veteran's bicycle injury in service 
and noted that the Veteran currently has patellofemoral 
osteoarthrosis which correlates well with a direct trauma to the 
knee.  He also indicated that if he landed on the knee, he could 
have had a contusion which could develop into chondromalacia of 
the patella which he has now.  The examiner also considered that 
he had ulnar trochlear osteoarthritis and if he landed on the 
elbow it was probably the beginning of the problem.  The Board 
notes that the emergency care and treatment record dated in 
September 1984 shows that the Veteran fell with his arm caught 
under the handlebar.  His left elbow appeared swollen at the time 
and the Veteran had difficulty with movement of the arm.  In 
addition, he had abrasions of the right knee and shoulder.  The 
examiner explained that the Veteran had a right shoulder injury 
at the time which progressed thereafter and now he had AC joint 
arthrosis with pain.  Moreover, an x-ray done in January 1985 
showed a slight deformity of the radius which might be related to 
an old fracture so according to the examiner he could have had a 
fracture at the time of the accident that went undiagnosed. 

 In addition to the medical evidence that has been obtained and 
included in the claims folder for review, the Veteran has also 
provided testimony before the Board and a Hearing Officer at the 
RO.  During those hearings, the Veteran has described the 
accidents he endured while he was on active duty.  He further 
talked about how, over the years, he saw private physicians over 
the years for these problems.  In other words, he described the 
continuity of the symptoms he has suffered therefrom since the 
original injuries.  

In determining whether evidence submitted by an appellant is 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's claimed 
injuries and the symptoms he has experienced since those injuries 
have not been contradicted by any other information contained in 
the claims folder.  His limited statements have remained 
consistent through the long course of this appeal.  The Board 
finds that this evidence is credible, probative, and it adds 
weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. 
App. 145, 155- 156 (1996); also Davidson v. Shinseki, 581 F. 3d 
1313 (Fed. Cir. 2009).

The Board must then turn to the medical evidence of record, and 
in particular, the VA opinion of December 2008 and the private 
medical examiner's opinion of August 2010.  The Board must weigh 
the credibility and probative value of any available medical 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not 
error for the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases for doing so).  The Board must 
account for the evidence it finds persuasive or unpersuasive, and 
provide reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
In determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the United States Court of Appeals for Veterans Claims, 
hereinafter the Court, held that a claims file review, as it 
pertains to obtaining an overview of a service member's medical 
history, is not a requirement for private medical opinions.  A 
review of the claims file by a VA examiner, without more, does 
not automatically render the VA examiner's opinion competent or 
persuasive since the claims file is a tool to assist in 
familiarity for the physician with the claims file, and 
conversely a private medical opinion may not be discounted solely 
because the opining clinician did not review the claims file as 
there are other means by which a physician can become aware of 
critical medical facts, such as a history of treating the service 
member for an extended period of time and/or reviewing pertinent 
medical literature.  The relevant focus is not on whether the 
clinician had access to the claims file, but instead on whether 
the clinician was "informed of the relevant facts" in rendering 
a medical opinion.  Thus, when VA refers to facts obtained from 
review of the claims file as a basis for crediting one expert 
opinion over another, it is incumbent upon VA to point out those 
facts and explain why they were necessary or important in forming 
the appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid and 
well-reasoned opinion.  The Court further held that a medical 
opinion that contains only data and conclusions is not entitled 
to any weight and a review of the claims file cannot compensate 
for lack of the reasoned analysis required in a medical opinion, 
which is where most of the probative value of a medical opinion 
comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In sum, in Nieves-Rodriguez, the Court indicated that it 
is the factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical opinion.

In this instance, there is one VA-related medical opinion that 
has found that the Veteran's current disabilities of the right 
shoulder, left elbow, and right knee are not related to service.  
Contrary to that opinion is the private orthopedist's opinion 
that the conditions are related to service.  The opinion provided 
by the private doctor was not equivocal, vague, or ambiguous with 
his assertions, and he discussed his reasoning as to why he made 
his pronouncements.  The Board believes that the private 
physician, vice that of the VA doctor, provided sound reasoning 
in his analysis of the situation.  The non-VA related doctor 
reviewed in detail the pertinent medical records, discussed the 
salient facts, and provided a rationale for all conclusions 
presented, as noted in the discussion above.  The Board finds 
that the VA-related examiner did not do this as completely as the 
private examiner.

Accordingly, the Board attaches the most significant probative 
value to the private opinion as it appears to be well reasoned, 
detailed, consistent with other evidence of record, and included 
an access to the accurate background of the service member.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for 
assessing the probative value of a medical opinion include the 
thoroughness and detail of the opinion.).

In determining whether service connection is warranted, the VA 
must determine whether the evidence supports the claim or is in 
relative equipoise, with the service member prevailing in either 
event, or whether the evidence is against the claim, in which 
case service connection must be denied.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2009); see also 38 C.F.R. § 3.102 (2010).  In 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  The Court pointed out in Gilbert that under the 
benefit of the doubt doctrine established by Congress, when the 
evidence is in relative equipoise, the law dictates that the 
Veteran prevails.  In view of the foregoing, the Board finds that 
the evidence is, at least, in equipoise.  Because the evidence is 
in equipoise, and since the Veteran is supposed to be afforded 
the benefit-of-the-doubt, the Board concludes that the Veteran's 
right shoulder disability to include arthritis, right knee 
disorder, and left elbow disability to include arthritis began in 
are related to military service.  Therefore, service connection 
is warranted in this case.

B.  Psychiatric Disorder - PTSD and Depression

The other issue on appeal involves an acquired psychiatric 
disorder to include PTSD and depression.  Eligibility for a PTSD 
service connection award requires that three elements must be 
present according to VA regulations:

(1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.125(a);

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) a link, established by medical 
evidence, between the current symptoms and 
the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2010).  See Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  The diagnosis of a mental disorder must conform 
to the Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125 (a) (2010).

In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, (and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the appellant's service), the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) (2010); see also 38 U.S.C.A. § 1154(b) (West 
2002); VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the evidentiary standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  Previously, VA was required to undertake 
extensive development to determine whether a non-combat veteran 
actually experienced the claimed in-service stressor and lay 
testimony, by itself, was not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Instead, credible supporting evidence of a 
corroborated in-service stressor was required.  Credible 
supporting evidence was not limited to service department 
records, but could be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Further, credible supporting evidence of the actual 
occurrence of an in-service stressor could not consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
veteran's claimed in-service stressor is related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for increased 
rating, the Board should first determine whether application of 
the revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or benefits 
the veteran had prior to enactment of the new rule.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised 
version of the regulation is more favorable, the implementation 
of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier 
than the effective date of that change.  VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  The Veteran in this case receives 
consideration under the amended version of 38 C.F.R. § 3.304(f) 
because his claim was appealed to the Board prior to July 13, 
2010, but not decided by the Board as of July 13, 2010.
  
The record indicates that the Veteran was subject to a stabbing 
by a Korean national.  This occurred in June 1984.  While out one 
evening, the Veteran went to see a woman who then stabbed him 
with a knife.  The Veteran suffered one wound which required 
stitches.  After the event occurred, an investigation was 
accomplished.  It was determined that no action would be taken 
against the woman or the Veteran.  

The Veteran now claims that since that incident, he has suffered 
from repeated nightmares and fear of being stabbed again.  He has 
further complained of depression, fits of anger, and anxiety.  

The post-service medical records have been obtained and included 
in the claims folder for review.  These records do show that the 
Veteran has been treated for PTSD, a generalized anxiety 
disorder, a depressive disorder not otherwise specified, and 
"depression due to medical problems."  A private medical record 
from March 2009 provides a diagnosis of a dysthymic disorder and 
anxiety disorder.  The examiner in that instance wrote the 
symptoms of each mental disorder could not be delineated from 
each other.  It was further written by the psychologist that the 
Veteran's psychiatric disorder(s) was/were service related.  It 
was further indicated that the mental disorder was secondary to 
the Veteran's service-connected back disability and the symptoms 
produced by that condition.  

Upon VA examination in March 2007, the examiner found that the 
Veteran's purported PTSD symptoms were not likely caused by or 
the result of the inservice-stabbing incident.  Instead of 
diagnosing the Veteran with PTSD, the examiner concluded that he 
was suffering from a dysthymic disorder.  The psychologist did 
not proffer an opinion concerning the etiology of the dysthymic 
disorder.

Another psychological evaluation, dated September 2010, is also 
of record.  It indicates that the Veteran's service and post-
service medical records were reviewed as a part of the Veteran's 
evaluation.  The private psychologist diagnosed the Veteran as 
suffering from PTSD with severe levels of anxiety and depression.  
After six hours of testing the Veteran, the examiner concluded 
that the psychiatric disorder was related to or caused by the 
stressful event of being stabbed while the Veteran was on active 
duty.  It was reported that the Veteran had recurrent re-
experiencing of the trauma, and he suffered from avoidance, 
depression, anxiety, and increased arousal associated with the 
trauma.  

In any event, the Board notes that during the pendency of the 
appeal, the Veteran has been diagnosed with PTSD on numerous 
occasions.   Diagnoses of PTSD are contained throughout the 
Veteran's recent VA outpatient treatment reports as well.   Thus, 
despite the findings of the VA examination report of 2007, the 
Board finds that the Veteran has a current psychiatric disorder, 
diagnosed as PTSD along with depression.  See McLain v. 
Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement 
that a claimant have a current disability before service 
connection may be awarded for that disability is also satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even if no disability is present at the time of the 
claim's adjudication).  Thus, the first criterion has been met.

Nevertheless, the Veteran's principal claimed stressor has 
nothing to do with combat per se or being fired upon by the 
enemy.  The stressor is, however, related to the Veteran being 
assaulted while he was on active duty.  Moreover, the stressor 
event itself has been confirmed by Department of Defense 
paperwork showing that the event occurred at the time in which 
the Veteran claimed that it happened.  

During the course of this appeal, the Veteran has been treated by 
medical providers, and they have concluded that he suffers from 
the symptoms and manifestations of PTSD.  At least one examiner 
has indicated that the Veteran's PTSD was at least as likely 
caused by the Korean stabbing incident.  In determining whether 
service connection is warranted, the VA must determine whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether the evidence 
is against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The record presents a valid 
diagnosis of PTSD and depression related to stressful experiences 
the Veteran reported he underwent during his tour-of-duty in 
Korea.  Accordingly, after careful review of all the evidence of 
record, the Board finds that the Veteran manifests PTSD that is 
the result of a stressor he experienced while on peace-keeping 
duties in South Korea.  The Board therefore concludes that the 
evidence is at least in equipoise and that service connection for 
a psychiatric disability, diagnosed as PTSD and depression, is 
warranted.


ORDER

1.  Entitlement to service connection for carpal tunnel syndrome 
of the left wrist is dismissed.

2.  Entitlement to service connection for irritable bowel 
syndrome to include as being due to chemical exposure is 
dismissed.

3.  Entitlement to service connection for a disability of the 
right shoulder to include arthritis is granted.

4.  Entitlement to service connection for a disability of the 
right knee is granted.

5.  Entitlement to service connection for a disability of left 
elbow to include arthritis is granted.

6.  Entitlement to service connection for an acquired psychiatric 
disorder (other than dysthymic disorder with anxiety) to include 
PTSD and depression is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


